DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0096426 to Kurokawa.
Regarding claim 6, Kurokawa discloses an engine device, comprising: 
an exhaust gas purification device (2, figs. 3-7; [44]) provided via a support pedestal (fig. 9; [62]); 
a cylinder head (5, figs 3-9; [45]) with a cylinder head cover (8, figs. 3-7; [45]); and 
a cooling air passage (to coolant pump between 5 and 83, figs. 6-9; [49]) , in which cooling air from a cooling fan (9, figs. 6-9; [43]) flows, formed between the cylinder head cover on the cylinder head and the support pedestal.

Regarding claim 7, Kurokawa discloses the engine device according to claim 6, wherein the support pedestal comprises a mounting portion (fig. 8; [60]-[62]) on which the exhaust gas purification device is mounted, and a plurality of legs (71, 72, 81, 82, 92; fig. 8; [62]-[64] )fixed to the cylinder head.

Regarding claim 8, Kurokawa discloses the engine device according to claim 7, wherein the support pedestal is arranged above one side surface of two side surfaces of the cylinder head that intersects an exhaust side surface and an intake side surface of the cylinder head (fig. 9), and includes as leg portions, an exhaust side leg portion (92, fig. 9) fixed to the exhaust side surface, an intake side leg portion (93, 94, 91, fig. 9) fixed to the intake side surface, and a central leg portion (81, fig. 9) fixed to the one side surface.

Regarding claim 9, Kurokawa discloses the engine device according to claim 8, wherein the cooling fan is provided on the other side surface side of the two side surfaces of the cylinder head (figs. 5-6).

Regarding claim 11, Kurokawa discloses the engine device according to claim 8, wherein an intake manifold is provided on the intake side surface of the cylinder head and the intake side leg portion is fixed to the intake manifold (fig. 9; [64]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,837,334 (Patent `334). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim. As such, the patent claims anticipate the application claims (See below). Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent (In re Goodman). 
Regarding claim 6, Patent ‘334 discloses an engine device, comprising: an exhaust gas purification device provided via a support pedestal; a cylinder head with a cylinder head cover; and a cooling air passage, in which cooling air from a cooling fan flows, formed between the cylinder head cover on the cylinder head and the support pedestal (see claim 1).

Regarding claim 7, Patent ‘334 discloses the engine device according to claim 6, wherein the support pedestal comprises a mounting portion (flat portion, claim 1) on which the exhaust gas purification device is mounted, and a plurality of legs fixed to the cylinder head (see claim 1).

Regarding claim 8, Patent ‘334 discloses the engine device according to claim 7, wherein the support pedestal is arranged above one side surface of two side surfaces of the cylinder head that intersects an exhaust side surface and an intake side surface of the cylinder head, and includes as leg portions, an exhaust side leg portion fixed to the exhaust side surface, an intake side leg portion fixed to the intake side surface, and a central leg portion fixed to the one side surface (see claims 1 and 2).



Regarding claim 10, Patent ‘334 discloses the engine device according to claim 8, further comprising: a configuration including an EGR device that returns a part of the exhaust gas discharged from an exhaust manifold to an intake manifold as EGR gas, an EGR cooler that cools the EGR gas, and an exhaust pressure sensor that detects exhaust gas pressure in the exhaust manifold, wherein the EGR cooler and the exhaust pressure sensor are attached to the one side surface of the cylinder head (see claim 4).

Regarding claim 11, Patent ‘334 discloses the engine device according to claim 8, wherein an intake manifold is provided on the intake side surface of the cylinder head and the intake side leg portion is fixed to the intake manifold (see claim 5).


	Additional Subject Matter
	Even though claim 10 is not rejected under prior art, it is rejected under double patenting rejection and hence, is not allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0313561 to Niwa et al.
US 2012/0060481 to Yoshioka et al.
US 2017/0225561 to Komiya
US 2017/0218832 to Kurokawa et al.
US 2017/0218808 to Kurokawa et al.
All references above describe general state of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.S/Examiner, Art Unit 3746        

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746